SCHOOLS
Subsection C of 70 O.S. 18-113 [70-18-113](c) (1978), excluding certain class size limitations from application to specified courses of instruction, applies only to grades seven through nine. Subject to the provisions of subsections A, D, E and F, 70 O.S. 18-113 [70-18-113] (1978), the maximum allowable class size for grades one through six is twenty-five students per class or per teacher if more than one teacher is regularly assigned to the class.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1) Is the maximum class size exception set forth at 70 O.S. 18-113 [70-18-113](C) (1978), subsection C, applicable to any school classes other than those in grades seven through nine? 2) Under the provisions of 70 O.S. 18-113 [70-18-113] (1978), what is the maximum class size for grades one through six? Title 70 O.S. 18-113 [70-18-113] (1978) provides, in part: "A. For the school years hereinafter indicated no child enrolled in grades one through six shall be included in the average daily attendance of a school district for the purpose of computing and paying Foundation Program Aid or Incentive Aid if that child is, during the school year indicated, regularly assigned to a class that includes more than the number of children hereinafter set forth for the school years indicated: * * * "4. for the school year 1974-1975 and thereafter, more than 25 students per class or per teacher if more than one teacher is regularly assigned to the class; provided that school districts which, at the beginning of the school year, do not have sufficient classrooms to meet the twenty-five-student-teacher ratio, as determined by guidelines established by the State Board of Education, to enable them to reduce class size to the maximum number required herein and which have voted indebtedness through the issuance of bonds or approval by voters of issuance of new bonds for more than eighty-five percent (85%) of the maximum allowable under Article X, Section 26 of the Oklahoma Constitution as shown on the school district budget filed with the State Equalization Board for the current school year and certifications by the Attorney General prior to February 1 of the current school year and which on the date of filing of the school district budget with the State Equalization Board are voting the maximum millage allowable for the support, maintenance, and construction of schools as provided in Article X, Section 9(a), (c), (d), and (d-1), and Article X, Section 10 of the Oklahoma Constitution shall not be penalized for failure to reduce class size.  "B. Provided, however, for the school years hereinafter indicated no child enrolled in grades seven through nine shall be included in the average daily attendance of a school district for the purpose of computing and paying Foundation Program Aid or Incentive Aid if that child is, during the school year indicated, regularly assigned to any class, except those specified below, that includes more than the number of children hereinafter set forth for the years indicated: * * * "4. for the school year 1974-1975, and thereafter, more than 36 students per class or per teacher if more than one teacher is regularly assigned to the class. "C. Provided, however, that classes in the following subjects will not be subject to the limitations on numbers of students per class set forth in subsection B: 1. physical education; 2. music, vocal and instrumental; 3. art; 4. typing; or 5. vocational courses." Subsections D through G, of this statute, not quoted above, provide for certain exceptions and adjustments in the application of the required class size ratios. Paragraph D provides that if in adjusting class size ratios, as required by the statute, a district using a five percent (5%) deviation factor, cannot meet the specified class size obligation, the State Department of Education may make a salary allocation for a teacher's salary to assist in class size reduction efforts. Paragraph E of this section provides that if a grade has only one teacher, the class size ratio is not required if the second class would be less than sixteen students. Paragraph F provides that if there is more than one class per grade and, after utilizing the assistance authorized under paragraph D (above), a school would have a class of less than sixteen, the excess number of students must be equally divided in the remaining classes. Paragraph G of this statute relates to corresponding grade level adjustments pursuant to court order.  Your first question asks if the specific class (subject matter) exceptions set forth at subsection C apply to any classes other than those included within grades seven through nine. This section basically provides that the statutory class size limitations do not apply to certain classes in certain subjects, i.e., physical education, music, vocal and instrumental classes, art, typing or vocational courses. This subsection does however state that it relates only to the numbers of students per class limitations "set forth in subsection B". Since subsection B, above quoted, pertains only to grades seven through nine, it may be concluded that this exception or provision of non-applicability pertains only to those grades and not to other grades, i.e., grades one through six.  We reach this conclusion based upon a plain reading of this section. Where the language of a statute is plain and unambiguous, there is no room for construction thereof, and the statute must thus be accorded the meaning expressed by the statutory language therein employed. Seventeen Hundred Peoria, Inc., v. City of Tulsa, Okl., 422 P.2d 841 (1966); Forston v. Heisler, Okl., 363 P.2d 949 (1961). Furthermore, the express mention of one thing in a statute, such as the applicability provision of subsection C, necessarily implies the exclusion of applicability to other matters. In re Arbuckle Master Conservancy District, District Court, Murray County, No. 9660, Okl., 474 P.2d 385
(1970).  Your second question asks what the minimum class size for grades one through six is under the provisions of 70 O.S. 18-113 [70-18-113], supra. Under the provisions of subsection A of this section, the student per class or per teacher limitation is clearly stated to be twenty five (25), i.e., twenty five (25) students per class or per teacher if more than one teacher is regularly assigned to the subject class. Refer, 70 O.S. 18-113 [70-18-113](A)(4). However, this limitation is subject to the non-penalty provision expressed in subsection A, 4, as well as the exceptions set forth at subsections E and F. The referred provision of subsection A, 4, basically provides that the penalty for failure to reduce class size would not be employed where the district, lacking sufficient classroom facilities to accommodate the required student-class ratio, has utilized maximum indebtedness and millage for these purposes, i.e., where the district has voted indebtedness through the issuance of bonds for more than eighty-five percent (85%) of the maximum allowable under Article X, Section 26
Oklahoma Constitution, and, where the district has also voted the maximum millage permissible for the support, maintenance and construction of schools (as allowed by Oklahoma Constitution). The penalty exceptions of subsections E and F have been heretofore noted and would be applicable to grades one through six if the particular grades or classes qualify thereunder.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows. Subsection C of 70 O.S. 18-113 [70-18-113] (1978), excluding certain class size limitations from application to specified courses of instruction, applies only to grades seven through nine. Subject to the provisions of subsection A, D, E and F, 70 O.S. 18-113 [70-18-113] (1978), the maximum allowable class size for grades one through six is twenty-five students per class or per teacher if more than one teacher is regularly assigned to the class.  (R. Thomas Lay)